Case: 22-20109      Document: 00516586193         Page: 1    Date Filed: 12/21/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 21, 2022
                                   No. 22-20109
                                                                        Lyle W. Cayce
                                                                             Clerk
   William Vardeman,

                                                            Plaintiff—Appellant,

                                       versus

   City of Houston; Rickey Dewayne Simpson,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3242


   Before Higginbotham, Southwick, and Higginson, Circuit
   Judges.
   Leslie H. Southwick, Circuit Judge:
          The plaintiff claims a law enforcement officer violated his Fourth
   Amendment rights by punching him in the face, knocking him to the
   pavement, then standing over him for a time. The reason for the blow? The
   plaintiff had not move his vehicle quickly enough at an airport passenger
   pickup area. The district court dismissed on the pleadings. We conclude,
   though, the allegations in the complaint present a plausible claim that, viewed
Case: 22-20109      Document: 00516586193          Page: 2   Date Filed: 12/21/2022




                                    No. 22-20109


   objectively, the excessive force used by the law enforcement officer was not
   just to insist the vehicle be moved, but it constituted a seizure that would
   prolong the encounter. On the other hand, the plaintiff does not sufficiently
   allege a municipal policy to support a claim against the city defendant.
   Accordingly, we REVERSE judgment for the officer, AFFIRM judgment
   for the city, and REMAND for further proceedings.
              FACTUAL AND PROCEDURAL BACKGROUND
          According to the complaint, in September 2018, William Vardeman
   landed at Hobby Airport in Houston, Texas, for a business trip. His family
   took a later flight, and he returned to the airport to pick them up. While he
   awaited his family’s arrival, Vardeman made several loops around the
   passenger pickup area and eventually parked his vehicle. As Vardeman
   attempted to talk over the phone with his wife and daughter, a traffic officer
   approached and ordered him to move his vehicle forward. Once Vardeman
   began moving his vehicle approximately 30 yards forward, his wife called him
   and told him the family was standing outside the baggage claim doors.
   Vardeman got out of the vehicle and opened the tailgate to be ready to load
   his family’s luggage. Meanwhile, another traffic officer approached and told
   him to move his vehicle. He told the traffic officer that his wife and daughter
   were on their way out. She again told him to move his vehicle, but as he was
   beginning to pull away, he noticed his family walking up to the vehicle. He
   got out of the vehicle to reopen the tailgate. As he was beginning to load his
   family’s luggage, the traffic officer approached him again and said, “I told
   you to move your f---ing car.” Vardeman explained to the officer that his
   family was standing quite near, and he would move as soon as their bags were
   loaded. The traffic officer responded, “I don’t give a f--- and you are going
   to move that car.” The officer then called for assistance.




                                         2
Case: 22-20109      Document: 00516586193          Page: 3     Date Filed: 12/21/2022




                                    No. 22-20109


          As Vardeman finished loading his family’s bags and prepared to leave,
   another traffic officer, defendant Rickey DeWayne Simpson, approached and
   yelled into Vardeman’s face, “[y]ou need to move the f---ing car or I will
   whip your bitch ass.” Vardeman’s adult daughter, who was holding her baby,
   attempted to separate the two men by sticking her arm between them, but
   Simpson “forcefully pushed” her. Vardeman then pushed Simpson away
   from his daughter and grandchild. Simpson then “aggressively and violently
   struck” Vardeman in the face with a closed fist, knocked him to the ground,
   and “menacing[ly]” stood over him, as if he were about to strike again.
   When Vardeman was able to get off the ground, he called the Houston Police
   Department to report he “had just been verbally and physically assaulted by
   an airport officer,” and then he returned to his vehicle.
          Vardeman asserted claims against the City of Houston for Fourth and
   Fourteenth Amendment violations, mental anguish, negligence, and
   deliberately indifferent or negligent hiring and management. He asserted
   state law claims against Simpson for assault and battery and for mental
   anguish, and he asserted federal claims under 42 U.S.C. § 1983 against both
   defendants. The state law claims against Simpson were dismissed, and there
   is no issue raised here about those.
          The district court granted the City of Houston’s motion to dismiss
   under Rule 12(b)(1) and Rule 12(b)(6), finding the City immune from suit.
   Further, the district court determined Vardeman’s Section 1983 claims
   against the City of Houston failed because he did not show any municipal
   policy that the officer was carrying out when striking Vardeman.
          The Section 1983 claim against Simpson was resolved when the
   district court granted judgment on the pleadings. The court concluded that,
   even though the complaint clearly alleged Simpson applied force during the
   encounter, the only possible inference from this encounter was that Simpson




                                          3
Case: 22-20109         Document: 00516586193              Page: 4       Date Filed: 12/21/2022




                                          No. 22-20109


   was insisting Vardeman leave, not that he was seizing him. Vardeman timely
   appealed.
                                        DISCUSSION
           Vardeman seeks reversal here of the district court’s dismissal of his
   excessive force claim against Simpson and his municipal liability claim
   against the City of Houston. Both were dismissed at the pleadings stage. 1
           Both a Rule 12(c) motion for judgment on the pleadings and a Rule
   12(b)(6) motion to dismiss for failure to state a claim are reviewed de novo.
   Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312,
   313 n.8 (5th Cir. 2002). The Rule 12(c) standard is the same as that applied
   to Rule 12(b)(6). Gentilello v. Rege, 627 F.3d 540, 543–44 (5th Cir. 2010). A
   court may dismiss a complaint as a matter of law when the plaintiff fails “to
   state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6).
           To withstand a Rule 12(b)(6) motion, “a complaint must contain
   sufficient factual matter, accepted as true, to ‘state a claim to relief that is
   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
   Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007)). The court accepts well-
   pled facts as true and “view[s] them in the light most favorable to the


   1
     Both Simpson’s and the City of Houston’s pleadings assert that Vardeman’s excessive
   force claim against Simpson should fail because he is not a law enforcement officer. They
   rely on a Ninth Circuit case, United States v. Attson, 900 F.2d 1427 (9th Cir. 1990), in
   support of this argument. The district court, though, stated in its opinion that the logic of
   Attson has been implicitly overruled by Soldal v. Cook Cnty., 506 U.S. 56, 68–69 (1992). We
   considered a similar argument about an officer who handled a city’s ambulance permits but
   acted outside the scope of his duties when detaining two ambulance drivers who did not
   have permits. Sweetin v. City of Texas City, 48 F.4th 387, 390 (5th Cir. 2022). We held the
   permit officer was subject to Section 1983 but had no qualified immunity because he was
   acting beyond his authority. Id. at 392. Here, Officer Simpson was performing his assigned
   functions, and he was a government official when performing those duties. The argument
   that Simpson is not an official subject to Section 1983 is incorrect.




                                                4
Case: 22-20109      Document: 00516586193           Page: 5    Date Filed: 12/21/2022




                                     No. 22-20109


   plaintiff.” Walker v. Beaumont Indep. Sch. Dist., 938 F.3d 724, 735 (5th Cir.
   2019) (quotation marks and citation omitted). Dismissal is appropriate if the
   facts pled are not enough to state a facially plausible claim for relief. Leal v.
   McHugh, 731 F.3d 405, 410 (5th Cir. 2013). Plausibility is not akin to
   probability, but instead, “it asks for more than a sheer possibility that a
   defendant has acted unlawfully.” Walker, 938 F.3d at 735 (quotation marks
   and citation omitted). “All questions of fact and any ambiguities in the
   current controlling substantive law must be resolved in the plaintiff’s
   favor.” Lewis v. Fresne, 252 F.3d 352, 357 (5th Cir. 2001). We apply these
   standards to the two issues raised here. We discuss the officer’s liability
   claim first.
          I. Excessive force claim against Officer Simpson
          Relevant here, a seizure occurs within the meaning of the Fourth
   Amendment when an officer applies “physical force to restrain movement,
   even when it is ultimately unsuccessful.” California v. Hodari D., 499 U.S.
   621, 626 (1991). “[T]he appropriate inquiry is whether the challenged
   conduct objectively manifests an intent to restrain,” and “the amount of
   force remains pertinent in assessing the objective intent.” Torres v. Madrid,
   141 S. Ct. 989, 998 (2021) (emphasis omitted).
          The district court rejected that a Fourth Amendment seizure had been
   pled, finding the alleged facts “do not support a reasonable inference that
   Simpson objectively manifested an intent to restrain Vardeman.” Instead,
   the court concluded the complaint supports only that the officer “wanted
   Vardeman to move along, not to remain, and that Simpson left before
   Vardeman stood back up.” Guiding the district court’s analysis was the
   Supreme Court’s 2021 decision in Torres v. Madrid, which became the
   central authority in this case when it was released during the pendency of this




                                          5
Case: 22-20109       Document: 00516586193         Page: 6    Date Filed: 12/21/2022




                                    No. 22-20109


   litigation. Before deciding if we agree with the district court’s analysis of
   Torres, though, we discuss some older precedents.
          We start with considering how to label the encounter between officer
   and citizen at the airport. The Supreme Court stated that “not all personal
   intercourse between policemen and citizens involves ‘seizures’ of persons.
   Only when the officer, by means of physical force or show of authority, has
   in some way restrained the liberty of a citizen may we conclude that a
   ‘seizure’ has occurred.”       Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968).
   Consequently, an arrest need not be the officer’s purpose in order for his or
   her actions to be a seizure.
          After Terry, the Supreme Court, in a plurality opinion, applied this
   analysis to determine whether “a person ha[d] been ‘seized’ within the
   meaning of the Fourth Amendment.” United States v. Mendenhall, 446 U.S.
   544, 554 (1980). The Court determined a person has been seized if, given the
   totality of the circumstances, “a reasonable person would have believed that
   he was not free to leave.” Id. Examples of such a seizure include “the
   threatening presence of several officers, the display of a weapon by an officer,
   some physical touching of the person of the citizen, or the use of language or
   tone of voice indicating that compliance with the officer’s request might be
   compelled.” Id.
          Though the Mendenhall explanation gathered only a plurality, it was
   “adopted by the Court in later cases.” Hodari D., 499 U.S. at 627 (citing,
   e.g., Michigan v. Chesternut, 486 U.S. 567, 573 (1988)). Therefore, when
   deciding whether a seizure has occurred, “a court must consider all the
   circumstances surrounding the encounter to determine whether the police
   conduct would have communicated to a reasonable person that the person
   was not free to decline the officers’ requests or otherwise terminate the
   encounter. Florida v. Bostick, 501 U.S. 429, 439 (1991).




                                          6
Case: 22-20109        Document: 00516586193          Page: 7   Date Filed: 12/21/2022




                                      No. 22-20109


          As its wording shows, the test is objective for whether a seizure occurs
   when law enforcement officers interact with individuals.          “The test’s
   objective standard — looking to the reasonable man’s interpretation of the
   conduct in question — allows the police to determine in advance whether the
   conduct contemplated will implicate the Fourth Amendment.” Chesternut,
   486 U.S. at 574.
          Applying those principles, we see the complaint asserts that officer
   Simpson arrived after Vardeman finished loading the luggage and closed the
   tailgate. The complaint identifies Simpson’s first words as threatening —
   “You need to move the f---ing car or I will whip your bitch ass” — and alleges
   they were expressed when Simpson was “within an inch of Vardeman’s
   face.” Vardeman’s daughter reached between the two men with her arm to
   create some separation between them. Simpson pushed the daughter, who
   was holding her baby, and Vardeman pushed Simpson.                Then came
   Simpson’s blow to Vardeman’s face:

          Simpson aggressively and violently struck Mr. Vardeman with
          a closed fist, in the right side of his face with such force it
          knocked him to the ground. Simpson then proceeded to walk
          around and stand over Vardeman, in a menacing manner and
          acting as if [he] was going to strike Vardeman again while he
          was still on the ground. It was only when Vardeman’s wife got
          in front of Simpson did he walk back to the sidewalk away from
          Vardeman.

   In summary, Vardeman alleged that the officer — after being shoved —
   physically struck the target of his ire, then hovered over him menacingly.
          The Supreme Court has emphasized that the application of force can
   be quite brief and still be a seizure:
          While a mere touch can be enough for a seizure, the amount of
          force remains pertinent in assessing the objective intent to




                                            7
Case: 22-20109      Document: 00516586193           Page: 8    Date Filed: 12/21/2022




                                     No. 22-20109


          restrain . . . . Nor does the seizure depend on the subjective
          perceptions of the seized person . . . . The rule we announce
          today is narrow. In addition to the requirement of intent to
          restrain, a seizure by force — absent submission — lasts only
          as long as the application of force . . . . But brief seizures are
          seizures all the same.
   Torres, 141 S. Ct. at 998–99.
          The Court reiterated its rule that a law enforcement “seizure is a
   single act, and not a continuous fact.” Id. at 1002 (quoting Hodari D., 499
   U.S. at 625). There can be a mere moment of seizure of a person — which is
   often described in Supreme Court precedent as a “meaningful interference,
   however brief, with an individual’s freedom of movement.” United States v.
   Jacobsen, 466 U.S. 109, 113 n.5 (1984) (collecting cases). Vardeman alleges
   such a meaningful interference here.
          We conclude as follows. The allegations that Simpson punched
   Vardeman in the face so hard that he fell to the ground, and then Simpson
   hovered over him for a time in a menacing manner, would, if supported by
   evidence, allow jurors to find that for some period of time at least, a
   reasonable person would not believe he was free to leave. The Supreme
   Court has not required a finding that the officer intended to arrest the person,
   only that an objective person would perceive that at least briefly, there was
   no freedom to go. Torres, 141 S. Ct. at 998–99.
          Though the earlier alleged profane insistence by the officer was for
   Vardeman to move his vehicle, we see a fact dispute as to whether the
   encounter had become something of longer duration and for a different
   purpose, such as at least for being issued a ticket. Respectfully, we conclude
   the district court erred in holding the complaint did not set out sufficient facts
   for a claim of excessive force in making a seizure.




                                           8
Case: 22-20109       Document: 00516586193           Page: 9     Date Filed: 12/21/2022




                                      No. 22-20109


            II.    City of Houston’s liability for Simpson’s actions
            To allege a plausible claim under Section 1983 against a municipality,
   “a plaintiff must show that (1) an official policy (2) promulgated by the mu-
   nicipal policymaker (3) was the moving force behind the violation of a consti-
   tutional right.” Peterson v. City of Fort Worth, 588 F.3d 838, 847 (5th Cir.
   2009).
            There are three ways to establish a municipal policy for Section 1983
   liability:
            First, a plaintiff can show written policy statements, ordi-
            nances, or regulations. Second, a plaintiff can show a wide-
            spread practice that is so common and well-settled as to consti-
            tute a custom that fairly represents municipal policy. Third,
            even a single decision may constitute municipal policy in rare
            circumstances when the official or entity possessing final poli-
            cymaking authority for an action performs the specific act that
            forms the basis of the Section 1983 claim.
   Webb v. Town of Saint Joseph, 925 F.3d 209, 214–215 (5th Cir. 2019) (quota-
   tion marks and citations omitted). Of relevance here, to establish a pattern,
   “[p]rior indications cannot simply be for any and all ‘bad’ or unwise acts, but
   rather must point to the specific violation in question.” Estate of Davis ex rel.
   McCully v. City of North Richland Hills, 406 F.3d 375, 383 (5th Cir. 2005).
            In his complaint, Vardeman provides a list of alleged bad acts by City
   of Houston employees, jailers, and police officers. None of these incidents,
   however, are meaningfully related to Simpson’s actions at the airport. The
   district court rejected the relevance of these alleged incidents, saying they
   were a “hodge-podge of unrelated incidents of Houston police and correc-
   tional officer violence”; further, they do not show a “custom, policy, prac-
   tice, and procedure of using excessive force.” Moreover, the district court
   concluded Vardeman did not adequately establish “a pattern or practice of




                                            9
Case: 22-20109      Document: 00516586193            Page: 10    Date Filed: 12/21/2022




                                      No. 22-20109


   assaulting [] people at the airport, that the incident was the product of a fail-
   ure to train the employees, or that the City was deliberately indifferent to the
   risk of the assault.”
          The complaint does not adequately allege a pattern or practice, and
   we generally reject Section 1983 claims against a municipality based on one
   incident. See Sanchez v. Young Cnty., 866 F.3d 274, 280 (5th Cir. 2017). In
   one opinion, we remarked on the fact that “the principal evidence of the al-
   leged policy or custom arises from . . . this single case. To be unconstitu-
   tional, however, a municipal entity’s policy that derives from custom or prac-
   tice must be so common and well settled as to constitute a custom that fairly
   represents municipal policy.” Id. (quotation marks and citation omitted).
          We agree with the district court. The complaint does not contain suf-
   ficient allegations to make plausible a claim for a pattern or practice of assault.
   There was no error in dismissing the claim against the City of Houston.
          We REVERSE the dismissal of the claims against officer Simpson,
   AFFIRM judgment for the City of Houston, and REMAND for further
   proceedings.




                                           10